Case 2-0 00877" Document 25. Filed on OOEMAS EY XSP Page 1 of 5

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

CORPUS CHRISTI DIVISION ~
. David J. Bradley, Clerk of Gauge

UNITED STATES OF AMERICA

Vv. CRIMINAL NUMBER C-19-397

Cr? Or CO? (Or? “Or

DOMINGO MARTINEZ-CUELLAR, III .
| MEMORANDUM OF PLEA AGREEMENT
1. The Defendant knowingly and voluntarily agrees with the United States, through the
‘United States Attorney for the Southern District of Texas, through the undersigned Assistant U.S.
Attorney to plead guilty to Count ONE (1) of the above-numbered indictment.

. 2. Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure and in
consideration for the Defendant’s plea of guilty and truthful testimony to the Court at the time of
the Defendant’s re-atraignment and sentencing and for the Defendant’s truthful rendition of facts
to the U.S. Probation Department for the preparation of the Defendant’s Pre-sentence Investigation
Report, the Government will recommend the Defendant be given a sentence of imprisonment
within the applicable guideline range. If the Court determines that Defendant qualifies for an
adjustment under section 3E1.1(a) of the United States Sentencing Guidelines, and the offense
level prior to operation of section 3E1.1(a) is 16 or greater, the United States will move under .
section 3E1.1(b) ‘for an . additional one-level reduction because Defendant timely notified
authorities of his, or her intent to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the United States and the Court to allocate their resources more
efficiently. If Defendant pleads guilty to Count ONE (1) of the indictment and persists in that

plea through sentencing, and if the Court accepts this plea agreement, the United States will move
Case enor 0088™ Document 25 Filed on Oo EASY ASP ‘Page 2 of 5

to dismiss any remaining counts of the indictment at the time of sentencing.

3. Furthermore, should the Defendant provide substantial assistance to the Government |
as outlined in U.S. Sentencing Guidelines, Section 5K1. 1 and 18 U.S.C. § 3553(e) the Government
will recommend to the Court a reduction in the Defendant’s sentence and recommend a sentence
commensurate with the value, completeness, and truthfulness of the Defendant’s information.
This agreement does not obligate the Government Attorney to make a motion for downward
departure if in the Government Attorney’s evaluation the Defendant had not provided substantial
assistance. Substantial assistance is understood by both parties to require good faith during all
phases of the cooperation period, to include complete and honest debriefing which assists in the
investigation or prosecution of other individuals, and complete and truthful testimony at

| subsequent trials when needed. In this connection, it is understood the Government's
determination of whether the Defendant has cooperated fully and provided substantial cooperation,
and the Government’s assessment of the value, truthfulness and completeness of the Defendant’s
cooperation are solely within the judgment and discretion of the Government and shall be binding
upon the Defendant. The Defendant agrees and understands that the decision whether to file such
a motion rests within the sole discretion of the Government, and that the decision whether to grant
such a motion rests solely with the Court.

4. Pursuant to §1B1.8 of the Sentencing Guidelines, the Government agrees to
recommend to the Court that any information tendered by the Defendant during debriefing sessions
with the Government, to the extent that such information was unknown to the Government prior
to the debriefings, not be utilized in the calculation of his sentencing guideline range.

5. Neither the Government nor any law enforcement officer can or does make any

promises or representations as to what sentence will be imposed by the Court.
Case eagccr-008é™ Document 25 Filed on SOMES EY *SP Page 3 of 5

6. The defendant is aware that the sentence will be determined with reference to the
United States Sentencing Commissions Guidelines Manual (USS.G). Defendant acknowledges
and agrees that the Court may impose any sentence up to and including the statutory maximum,
and that the sentence to be imposed is within the sole discretion of the Court in accordance with
the Sentencing Reform Act of 1984, 18 U.S.C. § 3553(a)(1) and (2), and § 3661. If the Court
should impose any sentence up to the maximum established by statute, defendant cannot, for that
reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations under
this plea agreement.

7. Defendant is aware that Title 28, United States Code, Section 1291, and Title 18,
United States Code, Section 3742, afford a defendant the right to appeal the conviction and
_ sentence imposed. Defendant is also aware that Title 28, United States Code, Section 2255,
affords the right to contest or “collaterally attack” a conviction or sentence after the judgment of
conviction and sentence has become final. Defendant knowingly and voluntarily waives the right
to appeal or “collaterally attack” the conviction and sentence, except that Defendant does not waive
the right to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise
permitted, or on collateral review in a motion under Title 28, United States, Code, Section 2255.
In the event Defendant files a notice of appeal following the imposition of the sentence or later
collaterally attacks his conviction or sentence, the United States will assert its rights under this
. agreement and seek specific performance of these waivers.

8. In agreeing to this waiver, the defendant is aware that a sentence has not yet been
determined by the Court. The defendant is also aware that any estimate of the probable sentencing
range under the sentencing guidelines that he/she may have received from his/her counsel, the

United States or the Probation Office, is a prediction, not a promise, and is not binding on the
Case easrer- 00807 Document 25 Filed on OOAAS EY *SP Page 4 of 5

United States, the Probation Office or the Court. The defendant understands that the sentencing
range is advisory only, therefore the Court may impose a sentence that is lower or higher than that
range. The United States does not make any promise or representation concerning what sentence .
the defendant will receive.

9. The United States reserves the right to carry out its responsibilities under guideline
sentencing. Specifically, the United States reserves the right: | |

(a) to bring its version of the facts of this case, including its evidence file and any

investigative files, to the attention of the Probation Office in connection with that office's

preparation of a‘pre-sentence report; |

(b) to set forth or dispute sentencing facts or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with defendant's counsel and

the Probation Office ; and,

(d) to file a pleading relating to these issues, in accordance with U.S.S.G. § 6A1.2.

‘10. Should it be judged by the Government the Defendant has committed or attempted to
commit any additional crimes from the date of the Defendant's signing of this plea agreement to
the date of the Defendant’s sentencing, the Government will be released from its obligations to
recommend credit for acceptance of responsibility and/or to move for a reduction in sentence for —
substantial assistance and is free to argue for any sentence within the statutory limits. Such a
breach by the Defendant will not release the Defendant from his plea of guilty and the terms of
this plea agreement. Furthermore, the Defendant will be subject to prosecution for all criminal
activity, including perjury, false statement, and obstruction of justice, which is attempted or
committed subsequent to the signing of this agreement by the Defendant. The Defendant further |

understands and agrees the special assessment is due and payable to the U.S. District Clerk’s Office
Case engror-008 0" Document 25 Filed on Oe tAS YASP Page 5 of 5

immediately following the Defendant’s sentencing.

11.. Defendant recognizes that pleading guilty may have consequences with respect to
his/her immigration status if he/she is not a citizen of the United States. Defendant understands
that if he/she is not a citizen of the United States, by pleading guilty he/she may be removed from |
the United States, denied citizenship, and denied admission to the United States in the future.
Defendant’s attorney has advised Defendant of the potential immigration consequences resulting

_ from Defendant’s plea of guilty.

) Oy ay Le 19
“DOMINGO MARTIN LLAR, III - Date
_ Defendant

 

  

4 ls K(s : Cl Toe SG
Tarorbey For Pefemads, Date

RYAN K. PATRICK

 

 

UNITED STATES ATTORNEY |
ee AWE bili

Assistant United States Attorney
